         Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 1 of 26



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

NORTHERN PLAINS RESOURCE COUNCIL, et al.,
           Plaintiffs,
    v.                                                          CV-19-44-GF-BMM

U.S. ARMY CORPS OF ENGINEERS, et al.,
                                                                        ORDER
           Defendants,
TC ENERGY CORPORATION, et al.,
           Intervenor-Defendants,
STATE OF MONTANA,
           Intervenor-Defendant,
AMERICAN GAS ASSOCIATION, et al.,
           Intervenor-Defendants.


         Northern Plains Resource Council, et al. (“Plaintiffs”) filed this action to

challenge the decision of the United States Army Corps of Engineers (“Corps”) to

reissue Nationwide Permit 12 (“NWP 12”) in 2017. (Doc. 36.) Plaintiffs allege five

claims in their Amended Complaint. (Id.) Claims Three and Five relate to the

Corps’ verification of the Keystone XL Pipeline crossings of the Yellowstone

River and the Cheyenne River. (Doc. 36 at 78-81, 85-87.) The Court stayed




                                             1
       Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 2 of 26



Plaintiffs’ Claims Three and Five pending further action by the Corps. (Doc. 56 at

1.)

      Plaintiffs’ Claims One, Two, and Four relate to the Corps’ reissuance of

NWP 12 in 2017. Plaintiffs allege that the Corps’ reissuance of NWP 12 violated

the Endangered Species Act (“ESA”), the National Environmental Policy Act

(“NEPA”), and the Clean Water Act (“CWA”). (Doc. 36 at 73-77, 81-84.)

Plaintiffs, Defendants the Corps, et al. (“Federal Defendants”), and Intervenor-

Defendants TC Energy Corporation, et al. (“TC Energy”) filed cross-motions for

partial summary judgment regarding Plaintiffs’ Claims One, Two, and Four.

(Docs. 72, 87, 90.) Intervenor-Defendants the State of Montana and American Gas

Association, et al., filed briefs in support of Defendants. (Docs. 92 & 93.) Amici

Curiae Edison Electric Institute, et al., and Montana Petroleum Association, et al.,

also filed briefs in support of Defendants. (Docs. 106 & 122.)

                                 BACKGROUND

      Congress enacted the CWA to “restore and maintain the chemical, physical,

and biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). To that end,

the Corps regulates the discharge of any pollutant, including dredged or fill

material, into jurisdictional waters. See 33 U.S.C. §§ 1311, 1362(6), (7), (12).

Section 404 of the CWA requires any party seeking to construct a project that will




                                          2
       Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 3 of 26



discharge dredged or fill material into jurisdictional waters to obtain a permit. See

33 U.S.C. § 1344(a), (e).

      The Corps oversees the permitting process. The Corps issues individual

permits on a case-by-case basis. 33 U.S.C. § 1344(a). The Corps also issues

general nationwide permits to streamline the permitting process for certain

categories of activities. 33 U.S.C. § 1344(e). The Corps issues nationwide permits

for categories of activities that are “similar in nature, will cause only minimal

adverse environmental effects when performed separately, and will have only

minimal cumulative adverse effect on the environment.” 33 U.S.C. § 1344(e)(1).

Nationwide permits may last up to five years, at which point they must be reissued

or left to expire. 33 U.S.C. § 1344(e)(2).

      The Corps issued NWP 12 for the first time in 1977 and reissued it most

recently in 2017. 82 Fed. Reg. 1860, 1860, 1985-86 (January 6, 2017). NWP 12

authorizes discharges of dredged or fill material into jurisdictional waters as

required for the construction, maintenance, repair, and removal of utility lines and

associated facilities. 82 Fed. Reg. at 1985-86. Utility lines include electric,

telephone, internet, radio, and television cables, lines, and wires, as well as any

pipe or pipeline for the transportation of any gaseous, liquid, liquescent, or slurry

substance, including oil and gas pipelines. 82 Fed. Reg. at 1985. The discharge

may not result in the loss of greater than one-half acre of jurisdictional waters for

                                             3
       Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 4 of 26



each single and complete project. 82 Fed. Reg. at 1985. For linear projects like

pipelines that cross a single waterbody several times at separate and distant

locations, or cross multiple waterbodies several times, each crossing represents a

single and complete project. 82 Fed. Reg. at 2007. Activities meeting NWP 12’s

conditions may proceed without further interaction with the Corps. See Nat’l

Wildlife Fed’n v. Brownlee, 402 F. Supp. 2d 1, 3 (D.D.C. 2005).

      A permittee must submit a preconstruction notification (“PCN”) to the

Corps’ district engineer before beginning a proposed activity if the activity will

result in the loss of greater than one-tenth acre of jurisdictional waters. 82 Fed.

Reg. at 1986. Additional circumstances exist under which a permittee must submit

a PCN to a district engineer. See 82 Fed. Reg. at 1986. The PCN for a linear utility

line must address the water crossing that triggered the need for a PCN as well as

the other separate and distant crossings that did not themselves require a PCN. 82

Fed. Reg. at 1986. The district engineer will evaluate the individual crossings to

determine whether each crossing satisfies NWP 12. 82 Fed. Reg. at 2004-05. The

district engineer also will evaluate the cumulative effects of the proposed activity

caused by all of the crossings authorized by NWP 12. Id.

      All nationwide permits, including NWP 12, remain subject to 32 General

Conditions contained in the Federal Regulations. 82 Fed. Reg. 1998-2005. General

Condition 18 prohibits the use of any nationwide permit for activities that are

                                           4
       Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 5 of 26



likely to directly or indirectly jeopardize threatened or endangered species under

the ESA or destroy or adversely modify designated critical habitat for such species.

82 Fed. Reg. at 1999-2000.

      The ESA and NEPA require the Corps to consider the environmental

impacts of its actions. Section 7(a)(2) of the ESA requires the Corps to determine

“at the earliest possible time” whether any action it takes “may affect” listed

species and critical habitat. 16 U.S.C. § 1536(a)(2); 50 C.F.R. § 402.14(a). If the

Corps’ action “may affect” listed species or critical habitat, the Corps must consult

with U.S. Fish and Wildlife Service (“FWS”) and/or National Marine Fisheries

Service (“NMFS”) (collectively, “the Services”). 16 U.S.C. § 1536(a)(2); 50

C.F.R. § 402.14(a). Under NEPA, the Corps must produce an environmental

impact statement unless it issues a finding of no significant impact (FONSI). 42

U.S.C. § 4332(C); 40 C.F.R. § 1508.9.

      The Corps issued a final Decision Document explaining NWP 12’s

environmental impacts when it reissued NWP 12 in 2017. NWP005262-5349. The

Corps determined that NWP 12 would result in “no more than minimal individual

and cumulative adverse effects on the aquatic environment” under the CWA.

NWP005340. The Corps also concluded that NWP 12 complied with both the ESA

and NEPA. NWP005324, 5340. The Decision Document comprised a FONSI

under NEPA. NWP005340.

                                          5
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 6 of 26



      The Corps explained that its 2017 reissuance of NWP 12 complied with the

ESA because NWP 12 would not affect listed species or critical habitat.

NWP005324. The Corps did not consult with the Services based on its “no effect”

determination. NWP005324-25. A federal district court in 2005 concluded that the

Corps should have consulted with FWS when it reissued NWP 12 in 2002.

Brownlee, 402 F. Supp. 2d at 9-11. The Corps initiated formal programmatic

consultation with the Services when it reissued NWP 12 in 2007. NWP031044.

The Corps continued the programmatic consultation when it reissued NWP 12 in

2012. Id.

                              LEGAL STANDARD

      A court should grant summary judgment where the movant demonstrates

that no genuine dispute exists “as to any material fact” and the movant is “entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Summary judgment remains

appropriate for resolving a challenge to a federal agency’s actions when review

will be based primarily on the administrative record. Pit River Tribe v. U.S. Forest

Serv., 469 F.3d 768, 778 (9th Cir. 2006).

      The Administrative Procedure Act’s (“APA”) standard of review governs

Plaintiffs’ claims. See W. Watersheds Project v. Kraayenbrink, 632 F.3d 472, 481

(9th Cir. 2011). The APA instructs a reviewing court to “hold unlawful and set




                                            6
        Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 7 of 26



aside” agency action deemed “arbitrary, capricious, an abuse of discretion, or

otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

                                    DISCUSSION

   I.      ENDANGERED SPECIES ACT

        A. ESA Section 7(a)(2) Consultation

        Section 7(a)(2) of the ESA requires the Corps to ensure any action that it

authorizes, funds, or carries out is not likely to jeopardize the continued existence

of any listed species or destroy or adversely modify designated critical habitat. 16

U.S.C. § 1536(a)(2). The Corps must review its actions “at the earliest possible

time” to determine whether an action “may affect” listed species or critical habitat.

50 C.F.R. § 402.14(a). The Corps must initiate formal consultation with the

Services if the Corps determines that an action “may affect” listed species or

critical habitat. 50 C.F.R. § 402.14; 16 U.S.C. § 1536(a)(2). The ESA does not

require Section 7(a)(2) consultation if the Corps determines that a proposed action

is not likely to adversely affect any listed species or critical habitat. 50 C.F.R.

§ 402.14(b)(1).

        Formal consultation is a process that occurs between the Services and the

Corps. 50 C.F.R. § 402.02. The process begins with the Corps’ written request for

consultation under ESA Section 7(a)(2) and concludes with the Services’ issuance

of a biological opinion. 50 C.F.R. § 402.02. A biological opinion states the

                                            7
       Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 8 of 26



Services’ opinion as to whether the Corps’ action likely would jeopardize the

continued existence of listed species or result in the destruction or adverse

modification of critical habitat. Id.

      Programmatic consultation involves a type of consultation that addresses

multiple agency actions on a programmatic basis. 50 C.F.R. § 402.02.

Programmatic consultations allow the Services to consult on the effects of a

programmatic action such as a “proposed program, plan, policy, or regulation” that

provides a framework for future proposed actions. Id.

      B. The Corps’ Reissuance of NWP 12 in 2017

      The Corps concluded that its reissuance of NWP 12 in 2017 would have no

effect on listed species or critical habitat. 82 Fed. Reg. at 1873-74; see also 81 Fed.

Reg. 35186, 35193 (June 1, 2016). General Condition 18 provides that a

nationwide permit does not authorize an activity that is “likely to directly or

indirectly jeopardize the continued existence of a” listed species or that “will

directly or indirectly destroy or adversely modify the critical habitat of such

species.” 82 Fed. Reg. at 1999.

      A non-federal permittee must submit a PCN to the district engineer if a

proposed activity “might” affect any listed species or critical habitat. 82 Fed. Reg.

at 1999. The permittee may not begin work on the proposed activity until the

district engineer notifies the permittee that the activity complies with the ESA and

                                           8
       Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 9 of 26



that the activity is authorized. Id. The Corps determined that General Condition 18

ensures that NWP 12 will have no effect on listed species or critical habitat.

NWP005324-26. The Corps declined to initiate Section 7(a)(2) consultation based

on that determination. Id.

      C. The Corps Acted Arbitrarily and Capriciously

      Plaintiffs argue that the Corps’ failure to initiate Section 7(a)(2) consultation

violates the ESA. (Doc. 36 at 6.) Plaintiffs assert that the Corps should have

initiated programmatic consultation when it reissued NWP 12 in 2017. (Doc. 36 at

6.) Defendants argue that the Corps properly assessed NWP 12’s potential effects

and did not need to initiate Section 7(a)(2) consultation. (Doc. 88 at 43.)

Defendants assert that the Corps did not need to conduct programmatic

consultation because project-level review and General Condition 18 ensure that

NWP 12 will not affect listed species or critical habitat. (Doc. 88 at 46.)

      To determine whether the Corps’ “no effect” determination and resulting

failure to initiate programmatic consultation proves arbitrary and capricious, the

Court must decide whether the Corps “considered the relevant factors and

articulated a rational connection between the facts found and the choice made.” See

Nat’l Ass’n of Home Builders v. Norton, 340 F.3d 835, 841 (9th Cir. 2003)

(quoting Baltimore Gas & Elec. Co. v. Natural Res. Def. Council, 462 U.S. 87, 105

(1983)). The Corps’ decisions are entitled to deference. See Kisor v. Wilkie, 139 S.

                                          9
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 10 of 26



Ct. 2400, 2417-18 (2019); Chevron, U.S.A. v. Nat. Res. Def. Council, 467 U.S.

837, 844 (1984).

      Programmatic consultation proves appropriate when an agency’s proposed

action provides a framework for future proposed actions. 50 C.F.R. § 402.02.

Federal actions subject to programmatic consultation include federal agency

programs. See 80 Fed. Reg. 26832, 26835 (May 11, 2015); 50 C.F.R. 402.02. A

federal agency may develop those programs at the national scale. Id. The Services

specifically have listed the Corps’ nationwide permit program as an example of the

type of federal program that provides a national-scale framework and that would

be subject to programmatic consultation. See 80 Fed. Reg. at 26835.

      Programmatic consultation considers the effect of an agency’s proposed

activity as a whole. A biological opinion analyzes whether an agency action likely

would jeopardize a listed species or adversely modify designated critical habitat.

50 C.F.R. §§ 402.02, 402.14(h). This type of analysis allows for a broad-scale

examination of a nationwide program’s potential impacts on listed species and

critical habitat. See 80 Fed. Reg. at 26836. A biological opinion may rely on

qualitative analysis to determine whether a nationwide program and the program’s

set of measures intended to minimize impacts or conserve listed species adequately

protect listed species and critical habitat. Id. Programmatic-level biological

opinions examine how the overall parameters of a nationwide program align with

                                          10
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 11 of 26



the survival and recovery of listed species. Id. An agency should analyze those

types of potential impacts in the context of the overall framework of a

programmatic action. A broad examination may not be conducted as readily at a

later date when the subsequent activity would occur. Id.

      The Ninth Circuit in Western Watersheds Project v. Kraayenbrink, 632 F.3d

at 472, evaluated amendments that the Bureau of Land Management (“BLM”)

made to national grazing regulations. BLM viewed the amendments as purely

administrative and determined that they had “no effect” on listed species or critical

habitat. Id. at 496. The Ninth Circuit rejected BLM’s position based on

“resounding evidence” from experts that the amendments “‘may affect’ listed

species and their habitat.” Id. at 498. The amendments did not qualify as purely

administrative. The amendments altered ownership rights to water on public lands,

increased barriers to public involvement in grazing management, and substantially

delayed enforcement of failing allotments. Id. The amendments would have a

substantive effect on listed species. Id.

      There similarly exists “resounding evidence” in this case that the Corps’

reissuance of NWP 12 “may affect” listed species and their habitat. NWP 12

authorizes limited discharges of dredged or fill material into jurisdictional waters.

82 Fed. Reg. at 1985. The Corps itself acknowledged the many risks associated




                                            11
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 12 of 26



with the discharges authorized by NWP 12 when it reissued NWP 12 in 2017.

NWP005306.

      The Corps noted that activities authorized by past versions of NWP 12 “have

resulted in direct and indirect impacts to wetlands, streams, and other aquatic

resources.” NWP005306. Discharges of dredged or fill material can have both

permanent and temporary consequences. Id. The discharges permanently may

convert wetlands, streams, and other aquatic resources to upland areas, resulting in

permanent losses of aquatic resource functions and services. The discharges also

temporarily may fill certain areas, causing short-term or partial losses of aquatic

resource functions and services. Id.

      The Corps examined the effect of human activity on the Earth’s ecosystems.

NWP005307. Human activities affect all marine ecosystems. Id. Human activities

alter ecosystem structure and function by changing the ecosystem’s interaction

with other ecosystems, the ecosystem’s biogeochemical cycles, and the

ecosystem’s species composition. Id. “Changes in land use reduce the ability of

ecosystems to produce ecosystem services, such as food production, reducing

infectious diseases, and regulating climate and air quality.” Id. Water flow

changes, land use changes, and chemical additions alter freshwater ecosystems

such as lakes, rivers, and streams. NWP005308. The construction of utility lines

“will fragment terrestrial and aquatic ecosystems.” Id. (emphasis added).

                                          12
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 13 of 26



      The Corps more specifically discussed that land use changes affect rivers

and streams through increased sedimentation, larger inputs of nutrients and

pollutants, altered stream hydrology, the alteration or removal of riparian

vegetation, and the reduction or elimination of inputs of large woody debris.

NWP005310. Increased inputs of sediments, nutrients, and pollutants adversely

affect stream water quality. Id. Fill and excavation activities cause wetland

degradation and losses. NWP005310-11. The Corps emphasized that, although

“activities regulated by the Corps under Section 404 of the [CWA]” are “common

causes of impairment for rivers and streams, habitat alterations and flow

alterations,” a wide variety of causes and sources impair the Nation’s rivers and

streams. NWP005311.

      The ESA provides a low threshold for Section 7(a)(2) consultation: An

agency must initiate formal consultation for any activity that “may affect” listed

species and critical habitat. 50 C.F.R. § 402.14; 16 U.S.C. § 1536(a)(2). The Corps

itself has stated that discharges authorized by NWP 12 “will result in a minor

incremental contribution to the cumulative effects to wetlands, streams, and other

aquatic resources in the United States.” NWP005313. The types of discharges that

NWP 12 authorizes “may affect” listed species and critical habitat, as evidenced in

the Corps’ own Decision Document. The Corps should have initiated Section

7(a)(2) consultation before it reissued NWP 12 in 2017.

                                         13
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 14 of 26



      Plaintiffs’ experts’ declarations further support the Court’s conclusion that

the Corps should have initiated Section 7(a)(2) consultation. These expert

declarants state that the Corps’ issuance of NWP 12 authorizes discharges that may

affect endangered species and their habitats. The ESA’s citizen suit provision

allows the Court to consider evidence outside the administrative record in its

review of Plaintiffs’ ESA claim. See 16 U.S.C. § 1540(g); W. Watersheds, 632

F.3d at 497.

      Martin J. Hamel, Ph.D., an assistant professor at the University of Georgia

who studies anthropogenic and invasive species’ impacts on native riverine

species, submitted a declaration stating that the discharges authorized by NWP 12

may affect adversely pallid sturgeon, an endangered species. (Doc. 73-4 at 2, 4, 6.)

Pallid sturgeon remain susceptible to harm from pollution and sedimentation in

rivers and streams because pollution and sedimentation can bury the substrates on

which sturgeon rely for feeding and breeding. (Id. at 4.) Fine sentiments can lodge

between coarse grains of substrate to form a hardpan layer, thereby reducing

interstitial flow rates and ultimately reducing available food sources. Construction

activities that increase sediment loading pose a significant threat to the pallid

sturgeon populations in Nebraska and Montana. (Id.)

      Dr. Hamel also stated his understanding that the horizontal directional

drilling method (“HDD”) for crossing waterways may result in less sedimentation

                                          14
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 15 of 26



of the waterway than other construction methods, such as open trench cuts. (Doc.

73-4 at 5.) HDD can result, however, in an inadvertent return of drilling fluid. An

inadvertent return of drilling fluid would result in increased sedimentation and

turbidity, which would affect aquatic biota such as pallid sturgeon and the species

sturgeon rely on as food sources. (Id.)

      Jon C. Bedick, Ph.D., a professor of biology at Shawnee State University

who has worked extensively with the endangered American burying beetle,

submitted a declaration detailing his concerns regarding the Corps’ failure to

analyze NWP 12’s threat to the American burying beetle. (Doc. 73-1 at 2-3, 5.)

Certain construction activities, including those approved by NWP 12, can cause

harm to species such as the American burying beetle. (Id. at 5.) Dr. Bedick relayed

his concern that the Corps failed to undertake a programmatic consultation with

FWS regarding its reissuance of NWP 12. (Id.)

      NWP 12 authorizes actual discharges of dredged or fill material into

jurisdictional waters. 82 Fed. Reg. at 1985. Two experts have declared that the

discharges authorized by NWP 12 will affect endangered species. (Docs. 71-1 &

71-3.) The Corps itself has acknowledged that the discharges will contribute to the

cumulative effects to wetlands, streams, and other aquatic resources. NWP005313.

There exists “resounding evidence” from experts and from the Corps that the




                                          15
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 16 of 26



discharges authorized by NWP 12 may affect listed species and critical habitat. See

W. Watersheds, 632 F.3d at 498.

      The Corps cannot circumvent ESA Section 7(a)(2) consultation

requirements by relying on project-level review or General Condition 18. See 82

Fed. Reg. 1999; Conner v. Burford, 848 F.2d 1441, 1457-58 (9th Cir. 1988).

Project-level review does not relieve the Corps of its duty to consult on the

issuance of nationwide permits at the programmatic level. The Corps must

consider the effect of the entire agency action. See Conner, 848 F.2d at 1453-58

(concluding that biological opinions must be coextensive with an agency’s action

and rejecting the Services’ deferral of an impacts analysis to a project-specific

stage). The Federal Regulations make clear that “[a]ny request for formal

consultation may encompass . . . a number of similar individual actions within a

given geographical area, a programmatic consultation, or a segment of a

comprehensive plan.” 50 C.F.R. § 402.14(c)(4). The regulations do “not relieve the

Federal agency of the requirements for considering the effects of the action or

actions as a whole.” Id.; see also Cottonwood Envtl. Law Center v. U.S. Forest

Serv., 789 F.3d 1075, 1085 (9th Cir. 2015) (concluding that the Forest Service

needed to reinitiate consultation at programmatic level); Pac. Coast Fed’n of

Fishermen’s Ass’ns v. Nat’l Marine Fisheries Serv., 482 F. Supp. 2d 1248, 1266-




                                         16
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 17 of 26



67 (W.D. Wash. 2007) (holding that deferral of analysis to the project level

“improperly curtails the discussion of cumulative effects”).

      The Ninth Circuit in Lane County Audubon Soc’y v. Jamison, 958 F.2d 290

(9th Cir. 1992), analyzed what had become commonly known as the “Jamison

Strategy.” Under the Jamison Strategy, BLM would select land for logging

consistent with the protection of the spotted owl. Id. at 291. BLM would submit

individual timber sales for ESA consultation with FWS, but would not submit the

overall logging strategy itself. Id. at 292. The Ninth Circuit determined that the

Jamison Strategy constituted an action that may affect the spotted owl, because the

strategy set forth criteria for harvesting owl habitat. Id. at 294. BLM needed to

submit the Jamison Strategy to FWS for consultation before BLM implemented the

strategy through the adoption of individual sale programs. BLM violated the ESA

by not consulting with FWS before it implemented the Jamison Strategy. Id.

      The district court in National Wildlife Federation v. Brownlee, 402 F. Supp.

2d at 10, relied, in part, on the Ninth Circuit’s holding in Lane County when it

determined that the Corps’ reissuance of NWP 12 in 2002 violated the ESA. In

Brownlee, the Corps had failed to consult with FWS when it reissued NWP 12 and

three other nationwide permits in 2002. Id. at 2, 10. Two environmental groups

challenged the Corps’ failure to consult. Id. at 2. The environmental groups argued




                                          17
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 18 of 26



that the nationwide permits, including NWP 12, authorized development that

threatened the endangered Florida panther. Id.

      The Corps asserted that NWP 12 complied with the ESA because project-

level review would ensure that no harm befell Florida panthers and their habitats.

Id. at 10. The court disagreed. Id. NWP 12 and the other nationwide permits

authorized development projects that posed a potential threat to the panther. Id. at

3. Large portions of panther habitat existed on lands that could not be developed

without a permit from the Corps. Id. at 3. Project-level review did not relieve the

Corps from considering the effects of NWP 12 as a whole. Id. at 10 (citing 50

C.F.R. § 402.14(c)). The Corps needed to initiate overall consultation for the

nationwide permits “to avoid piece-meal destruction of panther habitat through

failure to make a cumulative analysis of the program as a whole.” Id.

      The same holds true here. Programmatic review of NWP 12 in its entirety, as

required by the ESA for any project that “may affect” listed species or critical

habitat, provides the only way to avoid piecemeal destruction of species and

habitat. See Brownlee, 402 F. Supp. 2d at 10; 50 C.F.R. § 402.14(c). Project-level

review, by itself, cannot ensure that the discharges authorized by NWP 12 will not

jeopardize listed species or adversely modify critical habitat. The Corps has an

ongoing duty under ESA Section 7(a)(2) to ensure that its actions are not likely to

jeopardize the continued existence of endangered and threatened species or result

                                         18
        Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 19 of 26



in the destruction or adverse modification of critical habitat. 16 U.S.C.

§ 1536(a)(2). The Corps failed to fulfill that duty when it reissued NWP 12 in

2017.

        The Court certainly presumes that the Corps, the Services, and permittees

will comply with all applicable statutes and regulations. See, e.g., United States v.

Norton, 97 U.S. 164, 168 (1887) (“It is a presumption of law that officials and

citizens obey the law and do their duty.”); Brownlee, 402 F. Supp. 2d at 5 n.7

(presuming that permittees will comply with the law and seek the Corps’ approval

before proceeding with activities affecting endangered species). That presumption

does not allow the Corps to delegate its duties under the ESA to permittees.

        General Condition 18 fails to ensure that the Corps fulfills its obligations

under ESA Section 7(a)(2) because it delegates the Corps’ initial effect

determination to non-federal permittees. The Corps must determine “at the earliest

possible time” whether its actions “may affect listed species or critical habitat.” See

50 C.F.R. § 402.14(a). The Corps decided that NWP 12 does not affect listed

species or critical habitat because General Condition 18 ensures adequate

protection. NWP005324-26. General Condition 18 instructs a non-federal

permittee to submit a PCN to the district engineer if the permittee believes that its

activity “might” affect listed species or critical habitat. 82 Fed. Reg. at 1999-2000.

In that sense, General Condition 18 turns the ESA’s initial effect determination

                                           19
       Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 20 of 26



over to non-federal permittees, even though the Corps must make that initial

determination. See 50 C.F.R. § 402.14(a). The Corps’ attempt to delegate its duty

to determine whether NWP 12-authorized activities will affect listed species or

critical habitat fails.

       The Corps remains well aware that its reauthorization of NWP 12 required

Section 7(a)(2) consultation given the fact that it initiated formal consultation when

it reissued NWP 12 in 2007 and continued that consultation during the 2012

reissuance. NWP031044. NMFS released a biological opinion, which concluded

that the Corps’ implementation of the nationwide permit program has had “more

than minimal adverse environmental effects on the aquatic environment when

performed separately or cumulatively.” (Doc. 75-9 at 222-23.) The Corps

reinitiated consultation to address NMFS’s concerns, and NMFS issued a new

biological opinion in 2014. NWP030590. The Corps’ prior consultations

underscore the need for programmatic consultation when the Corps reissued NWP

12 in 2017.

       Substantial evidence exists that the Corps’ reissuance of NWP 12 “may

affect” listed species and critical habitat. This substantial evidence requires the

Corps to initiate consultation under ESA Section 7(a)(2) to ensure that the

discharge activities authorized under NWP 12 comply with the ESA. See 16 U.S.C.

§ 1536(a)(2); 50 C.F.R. §§ 402.02, 402.14. The Corps failed to consider relevant

                                          20
         Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 21 of 26



expert analysis and failed to articulate a rational connection between the facts it

found and the choice it made. See W. Watersheds, 632 F.3d at 498. The Corps’ “no

effect” determination and resulting decision to forego programmatic consultation

proves arbitrary and capricious in violation of the Corps’ obligations under the

ESA. The Corps should have initiated ESA Section 7(a)(2) consultation before it

reissued NWP 12 in 2017. The Corps’ failure to do so violated the ESA.

         These failures by the Corps entitle the Plaintiffs to summary judgment

regarding their ESA Claim. The Court will remand NWP 12 to the Corps for

compliance with the ESA. The Court vacates NWP 12 pending completion of the

consultation process. The Court further enjoins the Corps from authorizing any

dredge or fill activities under NWP 12.

   II.      PLAINTIFFS’ REMAINING CLAIMS

         Plaintiffs further allege that NWP 12 violates both NEPA and the CWA.

(Doc. 36 at 73-77, 81-84.) Plaintiffs, the Corps, and TC Energy each have moved

for summary judgment regarding Plaintiffs’ NEPA and CWA Claims. (Doc. 72 at

2; Doc. 87 at 2; Doc. 90 at 2.) The Court already has determined that the Corps’

reissuance of NWP 12 violated the ESA, remanded NWP 12 to the Corps for

compliance with the ESA, and vacated NWP 12 pending completion of the

consultation process.




                                          21
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 22 of 26



      The Court anticipates that the Corps may need to modify its NEPA and

CWA determinations based on the Corps’ ESA Section 7(a)(2) consultation with

the Services, as briefly discussed below. The Court will deny without prejudice all

parties’ motions for summary judgment regarding Plaintiffs’ NEPA and CWA

claims pending ESA Section 7(a)(2) consultation and any further action by the

Corps.

      A. The National Environmental Policy Act

      Plaintiffs allege that NWP 12 violates NEPA because the Corps failed to

evaluate adequately NWP 12’s environmental impacts. (Doc. 36 at 4.) Congress

enacted NEPA to ensure that the federal government considers the environmental

consequences of its actions. See 42 U.S.C. 4331(b)(1). NEPA proves, in essence, to

be a procedural statute designed to ensure that federal agencies make fully

informed and well-considered decisions. Sierra Club v. U.S. Army Corps of

Eng’rs, 990 F. Supp. 2d 9, 18 (D.D.C. 2013). NEPA does not mandate particular

results, but instead prescribes a process to ensure that agencies consider, and that

the public is informed about, potential environmental consequences. Robertson v.

Methow Valley Citizens Council, 490 U.S. 332, 350 (1989).

      NEPA requires a federal agency to evaluate the environmental consequences

of any major federal action “significantly affecting the quality of the human

environment” before undertaking the proposed action. 42 U.S.C. § 4332(C). A

                                          22
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 23 of 26



federal agency evaluates the environmental consequences of a major federal action

through the preparation of a detailed environmental impact statement (“EIS”). 40

C.F.R. § 1501.4. An agency may opt first to prepare a less-detailed environmental

assessment (“EA”) to determine whether a proposed action qualifies as a “major

federal action significantly affecting the quality of the human environment” that

requires an EIS. Id. The agency need not provide any further environmental report

if the EA shows that the proposed action will not have a significant effect on the

quality of the human environment. 40 C.F.R. § 1501.4(e); Dep’t of Transp. v. Pub.

Citizen, 541 U.S. 752, 757-58 (2004).

      The Corps conducted an EA in the process of reissuing NWP 12.

NWP005289. The Corps determined that the issuance of NWP 12 would not have

a significant impact on the quality of the human environment. NWP005340. The

Corps accordingly concluded that it did not need to prepare an EIS. Id. Plaintiffs

argue that the EA proves insufficient under NEPA for various reasons. (Doc. 73 at

17-34.)

      The Decision Document detailed NWP 12’s environmental consequences.

NWP005303-5317. The Court anticipates that the ESA Section 7(a)(2)

consultation will further inform the Corps’ NEPA assessment of NWP 12’s

environmental consequences. Armed with more information, the Corps may decide

to prepare an EIS because NWP 12 represents a major federal action that

                                         23
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 24 of 26



significantly affects the quality of the human environment. See 42 U.S.C.

§ 4332(C); 40 C.F.R. § 1501.4.

      B. The Clean Water Act

      Section 404(e) of the CWA allows the Corps to issue nationwide permits for

categories of activities that “will cause only minimal adverse environmental effects

when performed separately, and will have only minimal cumulative adverse effect

on the environment.” 33 U.S.C. § 1344(e)(1). The Decision Document evaluated

NWP 12’s compliance with CWA Section 404 permitting guidelines. NWP005340.

The Corps concluded that the discharges authorized by NWP 12 comply with the

CWA. Id. The Corps specifically noted that the activities authorized by NWP 12

“will result in no more than minimal individual and cumulative adverse effects on

the aquatic environment.” Id.

      Plaintiffs allege that NWP 12 violates the CWA because NWP 12 authorizes

activities that will cause more than minimal adverse environmental effects. (Doc.

36 at 5.) Plaintiffs note that, although NWP 12 authorizes projects that would result

in no more than one-half acre of water loss, linear utility lines may use NWP 12

repeatedly for many water crossings along a project’s length. Plaintiffs argue that

this repeated use causes more than minimal adverse environmental effects. (Id.)

      The Court similarly anticipates that the ESA Section 7(a)(2) consultation

will inform the Corps’ CWA assessment of NWP 12’s environmental effects. The

                                         24
      Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 25 of 26



Corps’ adverse effects analyses and resulting CWA compliance determination may

change after ESA Section 7(a)(2) consultation brings more information to light.

      At this point in the litigation, the Court does not need to determine whether

the Corps made a fully informed and well-considered decision under NEPA and

the CWA when it reissued NWP 12 in 2017. The Court has remanded NWP 12 to

the Corps for ESA Section 7(a)(2) consultation. The Court anticipates that the

Corps will conduct additional environmental analyzes based on the findings of the

consultation.

                                     ORDER

      It is hereby ORDERED that:

   1. Plaintiffs’ Motion for Partial Summary Judgment (Doc. 72) is GRANTED,

IN PART, and DENIED WITHOUT PREJUDICE, IN PART. The Court grants

Plaintiffs’ motion for summary judgment regarding Plaintiffs’ ESA Claim, Claim

Four. The Court denies without prejudice Plaintiffs’ motions for summary

judgment regarding Plaintiffs’ NEPA and CWA Claims, Claims One and Two.

   2. Federal Defendants’ Motion for Partial Summary Judgment (Doc. 87) is

DENIED, IN PART, and DENIED WITHOUT PREJUDICE, IN PART. The

Court denies Federal Defendants’ motion for summary judgment regarding

Plaintiffs’ ESA Claim, Claim Four. The Court denies without prejudice Federal




                                        25
       Case 4:19-cv-00044-BMM Document 130 Filed 04/15/20 Page 26 of 26



Defendants’ motions for summary judgment regarding Plaintiffs’ NEPA and CWA

Claims, Claims One and Two.

   3. TC Energy’s Motion for Partial Summary Judgment (Doc. 90) is DENIED,

IN PART, and DENIED WITHOUT PREJUDICE, IN PART. The Court

denies TC Energy’s motion for summary judgment regarding Plaintiffs’ ESA

Claim, Claim Four. The Court denies without prejudice TC Energy’s motions for

summary judgment regarding Plaintiffs’ NEPA and CWA Claims, Claims One and

Two.

   4. NWP 12 is remanded to the Corps for compliance with the ESA.

   5. NWP 12 is vacated pending completion of the consultation process and

compliance with all environmental statutes and regulations.

   6. The Corps is enjoined from authoring any dredge or fill activities under

NWP 12 pending completion of the consultation process and compliance with all

environmental statutes and regulations.

       DATED this 15th day of April, 2020.




                                          26
